          Case 3:18-cv-00360-MO         Document 23         Filed 02/12/19   Page 1 of 14




Daniel P. Larsen, OSB #943645
E-mail: dpl@aterwynne.com
ATER WYNNE LLP
1331 N.W. Lovejoy Street, Suite 900
Portland, OR 97209-3280
Tel: 503/226-1191; Fax: 503/226-0079

James J. Ormiston (Pro Hac Vice)
E-mail: jormiston@grayreed.com
Michael A. Ackal, III (Pro Hac Vice)
E-mail: mackal@grayreed.com
GRAY REED & McGRAW LLP
1300 Post Oak Boulevard, Suite 2000
Houston, TX 77056
Tel: 713/986-7000; Fax: 713/986-7100

Attorneys for Defendant Xzeres Corp.




                          UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION

ROBERT N. GARFF, an individual; and                                    Case No. 3:18-cv-00360-MO
WILLIAM N. HAGLER, as Trustee for the
William N. & Jean S. Hagler Trust, a New                           DEFENDANT’S MOTION FOR
Mexico Trust,                                                      SUMMARY JUDGMENT AND
                                                                   MEMORANDUM IN SUPPORT
                     Plaintiffs,

         v.

XZERES CORP., a Nevada corporation,

                     Defendant.




PAGE 1        DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
              MEMORANDUM IN SUPPORT
                                            ATER WYNNE LLP
                                                                                  3188947/6/DPL/108308-0003
                                   1331 NW LOVEJOY STREET, SUITE 900
                                         PORTLAND, OR 97209-3280
                                              (503) 226-1191
         Case 3:18-cv-00360-MO         Document 23         Filed 02/12/19   Page 2 of 14




                               CERTIFICATE OF CONFERENCE

         Pursuant to Local Rule 7.1(a), counsel for Defendant Xzeres Corp. (“Xzeres”) conferred

with counsel for Plaintiffs Robert N. Garff (“Garff”), and William H. Hagler, as Trustee for the

William N. & Jean S. Hagler Trust (“Hagler”) (collectively, “Plaintiffs”) regarding the filing of

this Motion, and all issues contained herein, but were unable to resolve the dispute.

                           MOTION FOR SUMMARY JUDGMENT

         Pursuant to Federal Rule of Civil Procedure 56, Xzeres respectfully files this Motion for

Summary Judgment. Specifically, Xzeres requests the Court dismiss Plaintiffs’ declaratory

judgment claims (first and second claims for relief), breach of contract claims (third and fourth

claims for relief), and reformation claim (fifth claim for relief). This Motion for Summary

Judgment is supported by Xzeres’ accompanying Memorandum in Support of Motion for

Summary Judgment, the declaration of Jeffrey Bittenbinder (“the Declaration”), and all exhibits

attached to the Declaration.

                                        INTRODUCTION

         Plaintiffs sued Xzeres for allegedly breaching contractual obligations that are not owed

by Xzeres at this time. While they were Xzeres stockholders and members of Xzeres’ board,

each of the Plaintiffs made loans to Xzeres that were documented through promissory notes.

After the loans were made and the promissory notes executed, Plaintiffs approved certain Xzeres

business decisions in hopes of improving Xzeres’ financial health, and in turn, benefitting

Plaintiffs themselves. These actions included causing Xzeres to enter into a credit agreement

with a bank, and later agreeing to, and facilitating, a merger of Xzeres with another company.

As a condition of the merger, Plaintiffs agreed to extend the maturity and due dates of the

promissory notes until after Xzeres paid off the bank debt from the credit agreement. Plaintiffs


PAGE 2     DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
           MEMORANDUM IN SUPPORT
                                           ATER WYNNE LLP
                                                                                   3188947/6/DPL/108308-0003
                                  1331 NW LOVEJOY STREET, SUITE 900
                                        PORTLAND, OR 97209-3280
                                             (503) 226-1191
         Case 3:18-cv-00360-MO         Document 23         Filed 02/12/19   Page 3 of 14




amended their promissory notes to reflect the extension and condition precedent, resulting in

Xzeres having no contractual obligation to pay the promissory notes until its other debt is

extinguished.

         Xzeres has yet to pay off the bank debt arising from the credit agreement, meaning

Xzeres simply has no obligation to satisfy the promissory notes at this time. When and if Xzeres

pays off the bank debt, Plaintiffs will then be entitled to payment of all sums due under the

promissory notes, including accrued interest. But, at present, Plaintiffs’ claims are not ripe and

should be dismissed.

                                         BACKGROUND

A.       The Promissory Notes

         On or about April 1, 2013, Plaintiffs each made loans to Xzeres in return for Xzeres

execution of promissory notes (collectively, the “Notes”).1 See Declaration, Ex. A-1. Hagler

loaned $561,824.00 to Xzeres, while Garff loaned $172,544.00 to Xzeres. See id. Xzeres

initially agreed to repay the Notes by October 1, 2014. See id. Plaintiffs approved the loans and

issuance of the Notes in their capacities as Directors of Xzeres and major shareholders. See

Declaration, Ex. A-5 (showing Plaintiffs served on the Xzeres Board of Directors in 2013).

B.       First Amendments to the Notes

         Due to Xzeres’ declining financial condition, Xzeres obtained a line of credit loan from

Wells Fargo Bank, N.A. (“Wells Fargo”) pursuant to a credit agreement. See Complaint at 2-3;

Declaration, Ex. A-6. Plaintiffs consented in writing to the Wells Fargo credit agreement and

recognized the arrangement as “desirable and in the best interests” of Xzeres. See Declaration,



1
 The Notes each contain a Nevada choice-of-law provision (see Declaration, Ex. A-1 at 1),
more fully discussed infra.

PAGE 3     DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
           MEMORANDUM IN SUPPORT
                                           ATER WYNNE LLP
                                                                                 3188947/6/DPL/108308-0003
                                  1331 NW LOVEJOY STREET, SUITE 900
                                        PORTLAND, OR 97209-3280
                                             (503) 226-1191
         Case 3:18-cv-00360-MO          Document 23         Filed 02/12/19   Page 4 of 14




Ex. A-6. And, as Plaintiffs concede, in order for Wells Fargo to make the line of credit loan,

Plaintiffs were required to: (1) subordinate the Notes to Wells Fargo’s line of credit, and (2)

extend the maturity date of the Notes. See Complaint at 2-3.

         Accordingly, on August 21, 2014, Plaintiffs and Xzeres amended the Notes (the “First

Amendments”). See Declaration, Ex. A-2; Complaint at 3, ¶ 8. The First Amendments reference

the Wells Fargo credit agreement as a basis for the amendments, and provide for the maturity

and payment dates to be extended from October 1, 2014 to October 1, 2016. See id. Further, the

Notes were subordinated to Xzeres’ payment in full of the Wells Fargo line of credit. See id.

Plaintiffs acknowledged there was sufficient consideration for the First Amendments, which

expressly state they are supported by “good and valuable consideration, the receipt and

sufficiency of which are hereby acknowledged.” See id.

C.       Second Amendments to the Notes

         In December of 2015, Xzeres decided to merge with an entity called “Xzeres Merger

Sub, Inc.,” with the surviving entity as a subsidiary of Xzeres Holdings, LLC (“Xzeres

Holdings”). See Complaint at 3, ¶ 10. Plaintiffs, as Directors of Xzeres, approved the merger

and determined it was in the “best interests” of Xzeres and its stakeholders, including Plaintiffs.

See Declaration, Ex. A-7. To that end, Plaintiffs issued a written consent to the merger plan. See

id.

         To effectuate the merger and reap its benefits, Plaintiffs agreed to amend the Notes again.

Specifically, Plaintiffs agreed to amend the Notes to provide that Xzeres’ was not obligated to

pay the Notes until after Xzeres first paid off the Wells Fargo debt. See Declaration, Ex. A-8.

Plaintiffs initially requested payment on the Notes irrespective of when the Wells Fargo debt was

paid, but their proposal was rejected. See id. at 1-2. On December 28, 2015, Plaintiffs were


PAGE 4     DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
           MEMORANDUM IN SUPPORT
                                            ATER WYNNE LLP
                                                                                   3188947/6/DPL/108308-0003
                                   1331 NW LOVEJOY STREET, SUITE 900
                                         PORTLAND, OR 97209-3280
                                              (503) 226-1191
         Case 3:18-cv-00360-MO           Document 23         Filed 02/12/19   Page 5 of 14




informed payment of the Notes had to be “tied to the [Wells Fargo] payment as opposed to just

[the] October date” identified in the First Amendment. See id.

         Plaintiffs agreed to this condition, and on or about December 29, 2015, Plaintiffs

amended the Notes a second time (the “Second Amendments”). See Declaration, Ex. A-3;

Complaint at 3, ¶ 11. The recitals of the Second Amendments reflect the amendments were

necessary as a closing condition of the Xzeres merger. See Declaration, Ex. A-3. Plaintiffs

acknowledged sufficient consideration existed for the Second Amendments, which expressly

state they are supported by “good and valuable consideration, the receipt and sufficiency of

which are hereby acknowledged.” See id.

         Consistent with their purpose, the Second Amendments expressly conditioned and

extended Xzeres’ obligation to pay off the Notes until 90 days after Xzeres repaid the Wells

Fargo line of credit, as follows:

               2. Payment Date. The following is hereby added to the end of the
                  first paragraph of the Note: “Notwithstanding anything to the
                  contrary contained herein, within 90 days following the date
                  that the loan amounts (including principal balances up to
                  $15,000,000) owed by the Maker to Wells Fargo and other
                  lenders, or any successors or assignees or refinancing lenders
                  thereof (the “Senior Loans”), are repaid in full, the
                  outstanding balance of unpaid principal and accrued interest
                  shall be paid in full. The Maker shall provide the Holder with
                  quarterly updates regarding the repayment status of the Senior
                  Loans.

See Declaration, Ex. A-3.

         Plaintiffs have correctly pleaded that Xzeres Holdings later assumed the Wells Fargo

debt, thereby stepping into the shoes of Wells Fargo as a senior lender to Xzeres. See Complaint

at 3, ¶ 10. Thus, the credit agreement debt is owed by Xzeres to Xzeres Holdings. However,

under the Second Amendments, payment of the Notes remains conditioned on Xzeres first


PAGE 5     DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
           MEMORANDUM IN SUPPORT
                                             ATER WYNNE LLP
                                                                                   3188947/6/DPL/108308-0003
                                    1331 NW LOVEJOY STREET, SUITE 900
                                          PORTLAND, OR 97209-3280
                                               (503) 226-1191
          Case 3:18-cv-00360-MO         Document 23        Filed 02/12/19   Page 6 of 14




repaying all credit agreement debt to Xzeres Holdings. See Declaration, Ex. A-3. The Second

Amendments expressly provide the loan amounts owed “to Wells Fargo and other lenders, or any

successors or assignees or refinancing lenders thereof,” must be repaid in full before Plaintiffs

are entitled to payment under the Notes. See id.

D.       Third Amendments to the Notes

         Plaintiffs and Xzeres amended the Notes a third time in February of 2016 (the “Third

Amendments”). See Declaration, Ex. A-4; Complaint at 4, ¶ 13. The Third Amendments added

a payment date of April 1, 2017. See id. However, the Third Amendments did not modify the

condition precedent in the Second Amendments. See Declaration, Exs. A-3—A-4. In fact, the

Third Amendments state that except as expressly amended, all other terms of the Notes, as

previously amended, remained “in full force and effect.”              See Declaration, Ex. A-4.

Consequently, the condition precedent found in the Second Amendments remains in place.

Xzeres payment of the Notes is not due until Xzeres first repays the Wells Fargo debt now held

by Xzeres Holdings. To date, the debt owed to Xzeres Holdings has not been paid off. See

Declaration at ¶ 6.

E.       Plaintiffs’ Original Complaint

         As detailed above, Xzeres is not required to pay Plaintiffs the principal sum of the Notes

(along with accrued interest) until Xzeres first repays the credit debt owed to Xzeres Holdings.

Despite this, Plaintiffs prematurely filed their Original Complaint on February 28, 2018 (the

“Complaint”). In their Complaint, Plaintiffs each asserted a claim for breach of contract against

Xzeres.    Plaintiffs alternatively seek reformation of the Notes.      Further, Plaintiffs seek a

declaration that all amendments to the Notes are unenforceable due to: (1) an alleged lack of

sufficient consideration, and (2) and alleged lack of mutual contractual obligations.


PAGE 6     DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
           MEMORANDUM IN SUPPORT
                                           ATER WYNNE LLP
                                                                                   3188947/6/DPL/108308-0003
                                  1331 NW LOVEJOY STREET, SUITE 900
                                        PORTLAND, OR 97209-3280
                                             (503) 226-1191
           Case 3:18-cv-00360-MO          Document 23         Filed 02/12/19    Page 7 of 14




                          LEGAL ARGUMENTS AND AUTHORITIES

A.        Summary Judgment Standard

          Summary judgment is required “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a).     “If the moving party shows the absence of a genuine issue of material fact, the

nonmoving party must go beyond the pleadings and identify facts which show a genuine issue

for trial.” FLIR Sys., Inc. v. Sierra Media, Inc., 903 F. Supp. 2d 1120, 1128 (D. Or. 2012) (citing

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). Although the Court must view evidence in

the light most favorable to the non-movant, the non-movant “cannot defeat summary judgment

by relying on the allegations in the complaint, or with unsupported conjecture or conclusory

statements.” Id. (citing Hernandez v. Spacelabs Medical, Inc., 343 F.3d 1107, 1112 (9th Cir.

2003)).

B.        Nevada Law Applies to Plaintiffs’ Claims

          As an initial matter, the Notes are governed by Nevada law per the following choice-of-

law provision:

                 This Note shall be governed and construed in accordance with the
                 laws of the state of Nevada without regard to conflict of law
                 principles.2

See Declaration, Ex. A-1.

          “A federal court sitting in diversity follows the choice-of-law rules of the state in which it

sits.” Mandviwala v. Five Star Quality Care, Inc., 723 F. App’x 415, 416 (9th Cir.) (2018); see

also First Mercury Ins. Co. v. Westchester Surplus Lines Ins. Co., 152 F. Supp. 3d 1320, 1323




2
    None of the amendments modify or affect the Nevada choice-of-law provision in the Notes.

PAGE 7      DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
            MEMORANDUM IN SUPPORT
                                              ATER WYNNE LLP
                                                                                       3188947/6/DPL/108308-0003
                                     1331 NW LOVEJOY STREET, SUITE 900
                                           PORTLAND, OR 97209-3280
                                                (503) 226-1191
          Case 3:18-cv-00360-MO          Document 23        Filed 02/12/19    Page 8 of 14




(D. Or. 2016) (applying Oregon law to choice-of-law provision in a diversity suit).3 Under

Oregon law, courts “routinely enforce” choice-of-law-provisions unless the chosen state has no

substantial relationship to the parties, or the application of the chosen state’s law would be

contrary to fundamental Oregon policy.          Neither exception applies here.     Nevada bears a

substantial relationship to the parties primarily because Xzeres is incorporated under the laws of

Nevada. See Complaint 2, ¶ 3. Plaintiffs both executed the Notes while serving as directors and

shareholders for this Nevada corporation. See Declaration, Exs. A-1, A-5. Additionally, Xzeres

is unaware of any Oregon public policy conflicting with the choice-of-law provision in the

Notes. Accordingly, Nevada law governs Plaintiffs’ claims relating to the enforceability of the

Notes, as amended.

C.       Plaintiffs’ Breach of Contract Claim Fails Because Payment of the Notes is Not Yet
         Due.

         To prevail on their breach of contract claim, Plaintiffs must show the following: (1) the

existence of a valid contract, (2) a breach of the contract by the defendant, and (3) damage as a

result of the breach. See Saini v. Int’l Game Tech., 434 F. Supp. 2d 913, 919 (D. Nev. 2006).

         Per the agreed-upon terms of the Second Amendments, payment of the Notes is not due

until 90 days after all “Senior Loans” are repaid in full. See Declaration, Ex. A-3. This includes

the Wells Fargo line of credit debt assumed by Xzeres Holdings following the merger. See id.

(stating payment of the Notes is not due until Xzeres repays the line of credit to Wells Fargo “or

any successors or assignees or refinancing lenders thereof.”).

         It is undisputed Xzeres has not paid off the line of credit now held by Xzeres Holdings.

See Declaration at ¶ 6. Accordingly, Xzeres has not breached the Notes because payment is not


3
    Plaintiffs’ Complaint relies on diversity jurisdiction pursuant to 28 U.S.C. § 1332.

PAGE 8      DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
            MEMORANDUM IN SUPPORT
                                            ATER WYNNE LLP
                                                                                     3188947/6/DPL/108308-0003
                                   1331 NW LOVEJOY STREET, SUITE 900
                                         PORTLAND, OR 97209-3280
                                              (503) 226-1191
          Case 3:18-cv-00360-MO         Document 23         Filed 02/12/19   Page 9 of 14




yet due. Although interest is accruing on the Notes in favor of Plaintiffs, Xzeres is not currently

obligated to make payment under the Notes and, therefore, no breach has occurred. Without a

breach, Plaintiffs’ breach of contract claims must fail.

D.       The Amendments to the Notes Are Supported by Adequate Consideration,
         Including Mutual Contractual Obligations.

         Sensing their breach of contract claim is facially flawed, Plaintiffs also seek declarations

that each of the amendments are void for: (1) an alleged lack of consideration, or (2) and alleged

lack of mutuality of contractual obligations. The undisputed facts show these arguments fail as a

matter of well-settled Nevada contract law.

         1.       The amendments to the Notes are supported by adequate consideration.

         It is axiomatic that amendments to contracts require additional consideration. See Davis

v. Gomez, 92 Nev. 629, 629, 555 P.2d 1228, 1228 (1976). As a general rule, Nevada law strays

away from examining the adequacy or sufficiency of consideration. “Consideration may be any

benefit conferred or any detriment suffered ..., and the law will not enter into an inquiry as to its

adequacy.” Nyberg v. Kirby, 65 Nev. 42, 188 P.2d 1006, 1010 (Nev.1948); see also Oh v.

Wilson, 112 Nev. 38, 42, 910 P.2d 276, 279 (1996). Moreover, “inadequacy of consideration

standing alone does not justify rescission of a contract or release.” Oh, 112 Nev. at 42. The

adequacy of consideration is only relevant to assessing matters such as fraud or lack of capacity.

See id.       This is because contracting parties “are thought to be better at evaluating the

circumstances of particular transactions.” See id.

         Here, each of the amendments expressly state they are supported by “good and valuable

consideration, the receipt and sufficiency of which are hereby acknowledged.” See Declaration,

Exs. A-2—A-4.         The sufficiency of consideration recited in the amendments is not an

appropriate inquiry for the Court.

PAGE 9        DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
              MEMORANDUM IN SUPPORT
                                            ATER WYNNE LLP
                                                                                    3188947/6/DPL/108308-0003
                                   1331 NW LOVEJOY STREET, SUITE 900
                                         PORTLAND, OR 97209-3280
                                              (503) 226-1191
       Case 3:18-cv-00360-MO          Document 23         Filed 02/12/19   Page 10 of 14




       However, should the Court choose to analyze the adequacy of consideration recited in the

amendments, each amendment is—in fact—supported by independent consideration.                 With

respect to the First Amendments, Plaintiffs concede such amendments were necessary for Xzeres

to obtain a line of credit. See Complaint at 2-3. In other words, the First Amendments facilitated

Xzeres’ acquisition of a credit agreement that Plaintiffs described as “desirable” and in the “best

interests” of Xzeres, its stockholders, and the Board of Directors. See Declaration, Ex. A-6.

This is precisely why the First Amendments reference the “desirable” line of credit as the basis

for the amendments. See Declaration, Ex. A-2. Similarly, the Second and Third Amendments

were necessary to facilitate Xzeres’ plan of merger, and were expressly required for the merger

transaction. See Declaration, Exs. A3—A-4. Thus, the Second Amendments were necessary

components of a merger that Plaintiffs describe as in the “best interests” of Xzeres, its

stockholders, and the Board of Directors. See Declaration, Ex. A-7.

       In sum, Plaintiffs executed each of the amendments in order to benefit Xzeres, its

stockholders, and the Board of Directors. In return for a line of credit and a merger, Plaintiffs

agreed to delay Xzeres’ payment obligation under the Notes. Forbearance itself constitutes

sufficient consideration for modifying a contract under Nevada law. See Mazzuca v. Fund Ins.

Companies, 90 Nev. 409, 411, 528 P.2d 705, 706 (1974); Union Oil Co. of California v. Terrible

Herbst, Inc., 331 F.3d 735, 741 (9th Cir. 2003) (Nevada law). Bearing in mind Plaintiffs’ status

as Directors and stockholders of Xzeres at the time of the amendments, the amendments to the

Notes are supported by adequate consideration.

       2.      The Notes are supported by mutual contractual obligations.

       Plaintiffs further seek a declaration that the amendments to the Notes are unenforceable

due to an alleged lack of “mutuality of contractual obligations.”          See Complaint at 5-6.


PAGE 10 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
        MEMORANDUM IN SUPPORT
                                          ATER WYNNE LLP
                                                                                  3188947/6/DPL/108308-0003
                                 1331 NW LOVEJOY STREET, SUITE 900
                                       PORTLAND, OR 97209-3280
                                            (503) 226-1191
       Case 3:18-cv-00360-MO          Document 23         Filed 02/12/19   Page 11 of 14




Mutuality of obligation “requires that unless both parties to a contract are bound, neither is

bound.” Serpa v. Darling, 107 Nev. 299, 303 (1991). A contract is unenforceable only where

one party is never obligated to perform, meaning “no valid contract could possibly have come

into existence.” See, e.g., Sala & Ruthe Realty, Inc. v. Campbell, 89 Nev. 483, 487, 515 P.2d

394, 396 (1973) (holding contract failed for lack of mutual obligations, where contract was never

actually formed because of a failed condition precedent).

       In short, Plaintiffs’ lack of mutuality theory requires a showing that the amendments are

void ab initio because they never became valid or effective. Plaintiffs have not, and cannot,

make such a showing. To the contrary, Xzeres is unequivocally obligated to make payment

under the Notes once it fully satisfies and pays off the line of credit debt—but not before.

Because a valid contract exists between the parties (i.e., the Notes, as amended), this is not a

situation where “no valid contract could possibly have come into existence.” See Campbell, 89

Nev. at 487. Xzeres’ performance under the Notes is simply not yet due. Plaintiffs’ mutuality

theory overlooks the fundamental principle that contracting parties “may incorporate into the

agreement a ‘condition precedent’—that is, an event that must occur before the promisor

becomes obligated to perform.” Cain v. Price, 134 Nev. Adv. Op. 26, 415 P.3d 25, 28 (2018).

The amendments created an enforceable condition precedent between the parties. Although this

condition affects the timing of Xzeres’ performance, it does not leave Xzeres without any

contractual obligations.

E.     Plaintiffs Are Not Entitled to Reformation of the Notes.

       Finally, Plaintiffs seek reformation of the Notes based on purported unilateral “mistakes”

on their part in executing the Second and Third Amendments. See Complaint at 8-9. Plaintiffs

first allege they did not intend to execute the Second Amendments, wherein Plaintiffs agreed


PAGE 11 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
        MEMORANDUM IN SUPPORT
                                          ATER WYNNE LLP
                                                                                 3188947/6/DPL/108308-0003
                                 1331 NW LOVEJOY STREET, SUITE 900
                                       PORTLAND, OR 97209-3280
                                            (503) 226-1191
       Case 3:18-cv-00360-MO          Document 23         Filed 02/12/19   Page 12 of 14




Xzeres’ obligation to pay under the Notes did not arise until 90 days after paying off the line of

credit. See id. at 8. Plaintiffs’ argument is expressly refuted by the plain language of the Second

Amendments, as well as the circumstances surrounding the execution of the amendments. See

Declaration, Ex. A-8. The undisputed evidence establishes the execution by Plaintiffs of the

Second Amendments was a requirement to closing Xzeres’ merger transaction, a transaction that

Plaintiffs approved and benefited from. See Declaration, Ex. A-7. Conveniently, Plaintiffs also

contend they mistakenly failed to remove the extension and condition precedent provisions in the

Second Amendments when executing the Third Amendments. See Complaint at 9.

       “Nevada courts recognize a remedy of reformation of contract when one party is

mistaken as to the writing’s contents or effect and the other party, although aware of the mistake,

says nothing to correct the mistake.” Talbot v. Sentinel Ins. Co., 2012 WL 3995562, at *4 (D.

Nev. Sept. 10, 2012) (citing NOLM, LLC v. Cnty. of Clark, 100 P.3d 658, 661 (Nev. 2004)).

Further, “[i]f a party’s manifestation of assent is induced by the other party’s fraudulent

misrepresentation as to the contents or effect of a writing evidencing or embodying in whole or

in part an agreement, the court at the request of the recipient may reform the writing.” NOLM,

100 P.3d at 661 (emphasis added).

       There is no competent evidence to support the contention that Plaintiffs were induced to

execute the Second and Third Amendments by a “fraudulent misrepresentation as to the contents

or effect of a writing.” See NOLM, 100 P.3d at 661. There is likewise no evidence establishing

the Second and Third Amendments were executed through mutual mistake. To the contrary, and

as more fully discussed in section (D)(1) supra, the Second and Third Amendments were

executed by Plaintiffs, in their capacities as Xzeres directors and stockholders, for good and




PAGE 12 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
        MEMORANDUM IN SUPPORT
                                          ATER WYNNE LLP
                                                                                  3188947/6/DPL/108308-0003
                                 1331 NW LOVEJOY STREET, SUITE 900
                                       PORTLAND, OR 97209-3280
                                            (503) 226-1191
       Case 3:18-cv-00360-MO           Document 23         Filed 02/12/19   Page 13 of 14




valuable consideration. Plaintiffs have no basis for reformation of the parties’ bargained-for-

exchanges as set forth in the Notes and the amendments.

                                         CONCLUSION

       WHEREFORE, Defendant Xzeres Corp. respectfully requests the Court grant its Motion

for Summary Judgment, and dismiss with prejudice all claims and causes of action asserted by

Plaintiffs against Xzeres, and grant such other relief as may be appropriate.

       DATED this 12th day of February, 2019.

                                               ATER WYNNE LLP


                                               By: s/ Daniel P. Larsen
                                                   Daniel P. Larsen, OSB #943645
                                                   Email: dpl@aterwynne.com
                                                   1331 NW Lovejoy Street, Suite 900
                                                   Portland, OR 097209-3280
                                                   Tel: 503/226-1191; Fax: 503/226-0079

                                               GRAY REED & McGRAW LLP

                                                    James J. Ormiston (Pro Hac Vice)
                                                    Email: jormiston@grayreed.com
                                                    Michael A. Ackal, III (Pro Hac Vice)
                                                    Email: mackal@grayreed.com
                                                    1300 Post Oak Boulevard, Suite 2000
                                                    Houston, TX 77065
                                                    Tel: 713/986-7000; Fax: 713/986-7100

                                               Attorneys for Defendant Xzeres Corp.




PAGE 13 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
        MEMORANDUM IN SUPPORT
                                           ATER WYNNE LLP
                                                                                  3188947/6/DPL/108308-0003
                                  1331 NW LOVEJOY STREET, SUITE 900
                                        PORTLAND, OR 97209-3280
                                             (503) 226-1191
         Case 3:18-cv-00360-MO         Document 23         Filed 02/12/19   Page 14 of 14




                                CERTIFICATE OF SERVICE

         I hereby certify that I electronically filed the foregoing DEFENDANT’S MOTION

FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT with the Clerk of

the Court using the CM/ECF system, which will send notification of such filing to the following

persons:

               Nicholas J. Henderson
               Jeremy G. Tolchin
               MOTSCHENBACHER & BLATTNER LLP
               117 SW Taylor Street, Suite 300
               Portland, OR 97204

               Attorneys for Plaintiffs

         DATED this 12th day of February, 2019.



                                               s/ Daniel P. Larsen
                                               Daniel P. Larsen, OSB #943645
                                               Attorneys for Defendant Xzeres Corp.




PAGE 1       CERTIFICATE OF SERVICE

                                           ATER WYNNE LLP
                                                                                  3188947/6/DPL/108308-0003
                                  1331 NW LOVEJOY STREET, SUITE 900
                                        PORTLAND, OR 97209-3280
                                             (503) 226-1191
